Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders BSD Medical Corporation We consent to the incorporation by reference in Registration Statement No. 333-142973 on Form S-8 of BSD Medical Corporation of our reports dated November 14, 2008with respect to the financial statements, financial statement schedule and internal control over financial reporting of BSD Medical Corporation contained in BSD Medical Corporation’s Annual Report on Form 10-K for the year ended August 31, 2008. /s/ TANNER LC Salt Lake City, Utah November14,
